Name: 2012/709/Euratom: Council Decision of 13Ã November 2012 on the adoption of the 2012-2015 High Flux Reactor supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  electrical and nuclear industries;  research and intellectual property
 Date Published: 2012-11-20

 20.11.2012 EN Official Journal of the European Union L 321/59 COUNCIL DECISION of 13 November 2012 on the adoption of the 2012-2015 High Flux Reactor supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (2012/709/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the European Commission, After consultation of the Scientific and Technical Committee (1), Whereas: (1) Within the framework of the European Research Area, the high flux reactor at Petten (hereinafter HFR) has been, and continues to be for some time, an important means available to the Community to contribute to materials sciences and testing, to nuclear medicine and to reactor safety research in the field of nuclear energy. (2) The operation of the HFR has been supported by a series of supplementary research programmes the last of which, Council Decision 2009/410/Euratom of 25 May 2009 on the adoption of a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (2), has expired on 31 December 2011. In order to ensure a continuity between the supplementary research programmes and a smooth operation of the 2012-2015 HFR supplementary research programme, this Decision should apply from 1 January 2012. (3) Given the continued need for the HFR as an irreplaceable infrastructure for Community research in the fields of improvement of safety of nuclear reactors, health including the development of medical isotopes to answer questions of medical research, nuclear fusion, fundamental research, training and waste management including the possibility to study the safety behaviour of nuclear fuels for reactor systems of interest to Europe, its operation should continue under this supplementary research programme until the end of 2015. (4) Due to their special interest in the continued operation of the HFR, the Netherlands, France and Belgium should, as indicated by them, finance this programme through financial contributions made to the general budget of the European Union by way of assigned revenue, HAS ADOPTED THIS DECISION: Article 1 The supplementary research programme on the operation of the HFR, (hereinafter referred to as the programme), the objectives of which are set out in Annex I, is adopted for a period of four years, starting on 1 January 2012. Article 2 The costs for the execution of the programme, estimated at EUR 31 400 000, shall be financed entirely out of contributions from the Netherlands, France and Belgium. The breakdown of this amount is set out in Annex II. This contribution shall be considered as assigned revenue in accordance with Article 18(2) of Council Regulation (EC, Euratom) No 1605/2002 (3). Article 3 1. The Commission shall be in charge of the management of the programme. To this end, it shall call upon the services of the Joint Research Centre. 2. The Board of Governors of the Joint Research Centre shall be kept informed of the implementation of the programme. Article 4 The Commission shall submit to the European Parliament and to the Council, a mid-term report and a final report on the implementation of this Decision. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. Article 6 This Decision is addressed to the Member States. Done at Brussels, 13 November 2012. For the Council The President V. SHIARLY (1) Minutes of the STC Meeting held on the 17 February 2012. (2) OJ L 132, 29.5.2009, p. 13. (3) OJ L 248, 16.9.2002, p. 1. ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES The main objectives of the programme are the following: 1. To ensure the safe and reliable operation of the HFR, in order to guarantee the availability of the neutron flux for experimental purposes. 2. To allow an efficient use of the HFR by research institutes in a broad range of disciplines: improvement of safety of nuclear reactors, health including the development of medical isotopes, nuclear fusion, fundamental research and training and waste management including the possibility to study the safety issues of nuclear fuels for reactor systems of interest to Europe. ANNEX II BREAKDOWN OF THE CONTRIBUTIONS The contributions to the programme come from the Netherlands, France and Belgium. The breakdown of those contributions is as follows: The Netherlands: EUR 29 000 000, France: EUR 1 200 000, Belgium: EUR 1 200 000, Total: EUR 31 400 000. Those contributions shall be made to the general budget of the European Union and shall be assigned to this programme. Those contributions are firm and not revisable as regards to the variations related to operational, maintenance and decommissioning costs.